Opinion issued January 6, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00148-CV
                          ———————————
                           GLEN RUST, Appellant
                                      V.
THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY APPRAISAL
 DISTRICT AND HARRIS COUNTY APPRAISAL DISTRICT, Appellees


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-27949


                         MEMORANDUM OPINION

      On May 4, 2010, appellant, Glen Rust, filed a lawsuit in the trial court

against the Appraisal Review Board of the Harris County Appraisal District and

against the Harris County Appraisal District. On November 12, 2012, the trial

court granted a plea to the jurisdiction filed by the Appraisal Review Board and
dismissed Rust’s claims against the Appraisal Review Board, leaving the claims

against the Harris County Appraisal District pending. On February 17, 2014, Rust

filed a notice of appeal in the trial court, attempting to appeal from the trial court’s

November 12, 2012 order. We dismiss the appeal.

      An appeal from an interlocutory order granting a plea to the jurisdiction filed

by a governmental unit is an accelerated appeal. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(8) (West Supp. 2014); TEX. R. APP. P. 28.1(a) (defining

accelerated appeal to include appeals from interlocutory orders). In an accelerated

appeal, absent a motion to extend time under Texas Rule of Appellate Procedure

26.3, “the deadline for filing a notice of appeal is strictly set at twenty days after

the judgment is signed, with no exceptions . . . .” In re K.A.F., 160 S.W.3d 923,

927 (Tex. 2005); see TEX. R. APP. P. 26.1(b). If a motion for extension of time to

file the notice of appeal is timely filed, the deadline for filing a notice of appeal is

extended by fifteen days, to thirty-five days after the judgment is signed. See TEX.

R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Filing a

motion for new trial does not extend the appellate deadlines in an accelerated

appeal. See K.A.F., 160 S.W.3d at 927, 928; In re R.B.M., 338 S.W.3d 755, 756

(Tex. App.—Houston [14th Dist.] 2011, no pet.).

      Because the trial court signed the order dismissing Rust’s claims against the

Appraisal Review Board on November 12, 2012, Rust’s notice of appeal was due


                                           2
by December 3, 2012. See TEX. R. APP. P. 4.1(a), 26.1(b). Rust filed his notice of

appeal on February 17, 2014, which was more than fourteen months after the

deadline.   Hence, Rust’s notice of appeal was untimely. See TEX. R. APP. P.

26.1(b), 26.3; K.A.F., 160 S.W.3d at 927.

      On November 25, 2014, we notified Rust that his appeal was subject to

dismissal for want of jurisdiction unless he filed a written response showing how

this Court has jurisdiction over this appeal. See TEX. R. APP. P. 42.3(a) (allowing

involuntary dismissal of case after notice).     Rust failed to file an adequate

response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f); K.A.F., 160 S.W.3d at 927 (holding that untimely notice of

appeal failed to invoke jurisdiction of appellate court); R.B.M., 338 S.W.3d at 756,

758 (dismissing appeal for want of jurisdiction when notice of appeal was

untimely). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         3